Citation Nr: 0403381	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
from April 27, 1992, to February 3, 1999, and greater than 60 
percent from April 1, 1999, for the service-connected status 
post L4-L5 laminectomy and discectomy with spondylolisthesis.  

2.  Entitlement to an effective date earlier than February 4, 
1999, for an award of a total compensation rating based upon 
individual unemployability (TDIU rating).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from August 
1976 to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the RO.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


REMAND

In initiating his appeal of the RO's August 2000 rating 
decision, the veteran has argued that the award of his TDIU 
rating should be from April 27, 1992, the date that he filed 
his original claim seeking service connection for the 
residuals of a back injury.  He asserts that the back 
disability was incurred in service and subsequently rendered 
him totally disabled and unable to perform any form of 
gainful or substantial employment since at least 1992.  

A review of the record indicates that, by way of a November 
1997 rating decision, the RO awarded service connection for a 
back disability and assigned a 20 percent rating, effective 
on April 27, 1992, the date of his original claim.  

In November 1997, the veteran filed a Notice of Disagreement 
with the RO's initial assignment of a 20 percent rating for 
his service-connected back disability.  Thereafter, he 
perfected a timely appeal.  Accordingly, the issue of an 
initial rating in excess of 20 percent remains in appellate 
status.  

In connection with the appeal, the veteran asserts that, due 
to his service-connected back disability, he is shown to have 
been totally disabled since April 27, 1992, the date of his 
original claim.  

In support of these assertions, the veteran noted, and the 
record reflects, that he was determined to be disabled and 
unemployable by both the Office of Personnel Management and 
the Social Security Administration in 1991.  

In a July 1991 written statement, Dr. Brill, M.D., advised 
that he had been seeing the veteran for over a year's time 
without any significant improvement.  According to Dr. 
Brill's statement, the veteran was disabled from his present 
condition at work in that he was precluded from doing any 
prolonged driving, prolonged standing or walking or light 
lifting, pushing or pulling.  

Based on this evidence, the Board determines that such 
factors affecting the veteran's employment status reasonably 
raise the issue of entitlement to a total compensation rating 
based on individual unemployability (TDIU rating) in 
conjunction with the initial appeal for a higher rating for 
his service-connected back disability.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); AB v. Brown, 6 Vet. 
App. 35, 39 (1993); VAOPGCPREC 6-96 (The question of 
entitlement to a TDIU rating claim based solely upon a 
disability which is the subject of the increased rating 
claim, may be considered a component of the increased rating 
claim to the same extent that the question of extraschedular 
entitlement may be.)  Therefore, the Board construes the 
issues on appeal as listed on the cover page of this 
decision.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the veteran's 
present claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In light of these circumstances, the Board has concluded that 
further action on the part of the RO is required.  
Accordingly, the case is remanded for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
the appropriate timeframe.  

2.  The RO should attempt to obtain all 
pertinent evidence identified, but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.  

3.  Then, the RO should undertake any 
other indicated development, to include 
examination and any indicated medical 
opinion, and readjudicate the veteran's 
claims in light of all of the evidence.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative and afford them the 
requisite opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


